PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/544,743
Filing Date: 19 Jul 2017
Appellant(s): MIYAWAKI et al.



__________________
Tanya A. Arenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 11, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

I.  Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 (US 2013/0045503. Listed on IDS filed 9/10/18) in view of Mangino (US 2013/0065217).
II.  Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 (US 2014/0087419. Listed on IDS filed 10/6/17) in view of Mangino.
III.  Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 (US 2014/0178927. Listed on IDS filed 12/18/18) in view of Mangino.
IV.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited).
V.  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu.

VII.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa (US 2007/0225727).
VIII.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa.
IX.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Matsuhisa.
X.  Claims 1, 2, 4-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,444,124 in view of Gradinaru (US 2015/0087001) and Kasamatsu. 
XI.  Claims 1, 2, 4-10, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/128,654 in view of Gradinaru and Kasamatsu.

 (2) Response to Argument
It is respectfully noted that Appellant’s arguments are confusing as they appear to address all rejections under 35 U.S.C. 103 and double patenting rejections with a single response.  Appellant initially points to Gradinaru (US 2015/0087001) without recognizing the other 
Regarding Gradinaru, Appellant cites page 36, lines 17-19 of the Final Office Action mailed May 11, 2021, which is in the ‘Response to Arguments’ section of the Office Action.  At that instance in the Office Action, the Examiner cited Gradinaru for demonstrating that a person of ordinary skill in the art would have expected tissue clearing by including sorbitol in a composition.  This was in response to evidence to rebut the rejections under 35 U.S.C. 103 presented in the Declaration under 37 C.F.R. 1.131 filed January 28, 2021, specifically in response to the assertion in Exhibit A of the Declaration that the tested solutions comprising urea and sorbitol exhibited higher transmittance than solutions comprising urea and erythritol over the whole range of wavelengths at which the measurement was performed (page 5 of the Declaration).  In citing Examiner’s assertion based on Gradinaru, Appellant responds that Gradinaru does not disclose the combination of sorbitol and urea.  However, Gradinaru was cited solely in the double patenting rejections to render obvious including sorbitol in the clearing reagents of the claims of U.S. Patent No. 10,444,124 and 17/128,654.  Regarding the double In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In any case, since Gradinaru teaches that sorbitol is an optical clearing agent (page 23, paragraph [0110]), then sorbitol would have been expected to contribute to the clearing effect obtained by urea when combined with urea.
Appellant appears to be presenting arguments to support their assertion that practicing their claimed invention yields unexpected results (see last paragraph of page 9 of the Appeal Brief).  The unexpected result Appellant appears to be arguing is a shorter incubation time for clearing biological material.  First, Appellant argues that it is impossible to expect from Gradinaru, Miyawaki `503, or the other references cited by the Examiner that clearing can be achieved by carrying out culture, for example for 1 to 2 hours, with the combination of sorbitol and urea as in the present invention, which Appellant asserts is described in paragraph [0134] of the instant specification.  However, the solution used in paragraph [0134] on page 107 of the 
For comparison with the example of paragraph [0134] of the instant specification, Appellant cites paragraph [0102] (in particular, at lines 33-37 in the right column on page 21) of Gradinaru for disclosing that the clearing time must be optimized in a case-specific manner and may include a 24-hour clearing time or greater than 96-hour clearing time.  Further still for comparison, Appellant cites paragraph [0128] of Example 1 of Miyawaki `503 for teaching three days of treatment with the clearing reagent.  However, Gradinaru does not teach a clearing reagent comprising urea, and thus Gradinaru does not suggest the clearing time that would have been expected by modifying any of the Miyawaki references (Miyawaki `503, Miyawaki `419, Miyawaki `927) to further include sorbitol.  Moreover, paragraph [0102] of Gradinaru only provides examples of clearing times and does not limit the clearing time for a sorbitol-containing 
Appellant then cites the Advisory Action mailed August 9, 2021, in which the Examiner responded to Appellant’s comparison of paragraph [0128] of Example 1 of Miyawaki `503 with the example of paragraph [0134] of the instant specification.  The passage cited from the Advisory Action also discusses Comparative Example 1 (pages 111-113) of the instant specification.  Regarding Comparative Example 1 of the specification, Appellant cites Figures 1, 12, and 22 and paragraph [0027] of the instant specification for approximation of the length, height, and width of the mouse cerebral hemisphere based on the scale bars of 2.5 mm of the figures (page 9, first full paragraph of Appeal Brief).  From the scale bars of the figures, the thickness of the mouse cerebral hemisphere appears to be about 3 mm.  Therefore, the table below summarizes a comparison between Example 1 of Miyawaki `503 and the examples of the instant specification discussed in the Appeal Brief:

Example 1 of Miyawaki `503
Instant specification paragraph [0134]
Instant specification Comparative Example 1

Mouse hippocampus
Mouse brain slice
Mouse cerebral hemisphere
Thickness of tissue
1.9 mm
1 mm
3 mm
Urea concentration
4 M
9.1 M 
2 M
Sorbitol concentration
--
22.5% (w/v)
40% (w/v)
Surfactant concentration
--
--
0.2% (w/v) Triton X-100
Treatment time
3 days
1-2 hours
4 days


	As evident from the table, there are differences in tissue thickness and urea concentration of the clearing reagent used in Example 1 of Miyawaki `503 as compared with the examples under discussion of the instant specification.  Therefore, the Examiner maintains that no clear comparison can be made between the example of paragraph [0134] of the instant specification and Example 1 of Miyawaki `503.  Moreover, as discussed above, paragraph [0134] of the instant specification is not commensurate in scope with the instant claims.  On the other hand, Comparative Example 1 of the specification uses a clearing reagent that reads on the claimed invention since it comprises urea, sorbitol, and a surfactant at concentrations falling in the ranges of the instant claims.  As noted in the Advisory Action, the immersion time for Comparative Example 1 is even longer than the three days used in Example 1 of Miyawaki `503.  Thus it does not seem to support Appellant’s assertion of a shorter incubation time for clearing when using their claimed invention, if differences in tissue thickness and agent concentrations are not considered.  The Examiner recognizes that the tissue thicknesses and urea concentrations are different for Example 1 of Miyawaki `503 and Comparative Example 1 of the instant specification, and thus a clear comparison cannot be made between the two.   
In response, Appellant states that Comparative Example 1 of the instant specification utilizes an entire cerebral hemisphere, not a slice of tissue, and thus the clearing time used in Comparative Example 1 is not relevant to the data described in paragraph [0134] of the present 
In the last full paragraph on page 8 of the Appeal Brief, Appellant points out that Example 1 of Miyawaki `503 used pure water containing 4M urea (paragraph [0128] of Miyawaki `503).  Therefore, Appellant asserts that Example 1 of Miyawaki `503 would be unable to prevent expansion of a biological material as discussed in paragraph [0015] of the instant specification.  Then Appellant concludes that, “Example 1 of Miyawaki `503 cannot be compared with the presently claimed invention in terms of length of time required for treatment, 
Appellant argues that the treatment according to Example 1 of Miyawaki `503 allows for observation of a range of approximately 1.9 mm in depth (paragraph [0129] of Miyawaki `503).  Appellant asserts that “1.9 mm” in Example 1 of Miyawaki `503 corresponds to a depth smaller than “1.9 mm” of an unexpanded biological material.  However, it is unclear how this assertion is relevant or what this signifies with respect to Appellant’s discussion regarding unexpected results to overcome the rejections of record.
In sum, Appellant has not established unexpected results that would be obtained for the claimed combination of at least one compound selected from the group consisting of urea and urea derivative, sorbitol, and a surfactant at the concentrations recited in the instant claims.  Moreover, it is noted that the instant claims do not recite any limitation for the incubation time for clearing biological material, and thus Appellant is arguing a limitation that is not in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With respect to the rejections under 35 U.S.C. 103, each of the Miyawaki references disclose a clearing reagent that differs with the claimed invention in that they do not comprise sorbitol contained at a concentration in a range of 15 (w/v)% to 50 (w/v)%.  The Examiner maintains it would have been obvious to include sorbitol at specific concentrations in the clearing reagent of each Miyawaki reference, based on the teachings of Mangino.  Regarding the double patenting rejections, the claims of U.S. Patent No. 10,444,124 and copending Application No. 17/128,654 differ with the instant claims in that they do not recite that the clearing reagent comprises sorbitol contained at a concentration in a range of 15 (w/v)% to 50 (w/v)%.  The Examiner maintains it would have been obvious to include sorbitol in the clearing reagents of the claims of `124 and `654 based on the teachings of Gradinaru.  Since Appellant’s arguments are unpersuasive in demonstrating an unexpected shorter incubation time for clearing biological material, then Appellant has not presented persuasive evidence of nonobviousness.  Thus the rejections of record should be maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651 

                                                                                                                                                                                                       /MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.